FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-5379
                 _____________________________

JOSEPH NELSON WEST,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Suwanee County.
David W. Fina, Judge.

                          June 20, 2018


PER CURIAM.

     Joseph Nelson West appeals his conviction for burglary of a
dwelling with a battery, alleging that the trial court improperly
denied his challenges to strike jurors for cause, and assessed an
erroneous $352 battery surcharge against him at sentencing. We
affirm without comment, except with respect to the fee.

     Mr. West was convicted of breaking into the home of the
mother of his child and committing battery. With convictions of
this type, § 938.08, Florida Statutes, requires the imposition of a
$201 domestic violence-related surcharge. Here, the trial court
assessed a $352 surcharge. But no authority exists to support the
additional $151 surcharge amount imposed by the court.
       The State argues that the additional $151 amount is
supported by § 775.0835(1), which allows the trial court to levy an
optional fine for causing injury to another person. But the trial
court did not purport to fine Mr. West, but only to impose the
battery surcharge. Furthermore, the court didn’t make the
findings necessary to impose such a fine. Before imposing a fine
under § 775.0835(1), a court must find “that the defendant has the
present ability to pay the fine and finds that the impact of the fine
. . . will not cause [the defendant’s] dependents to be dependent on
public welfare.” Id. The trial court did not make these findings. See
Houle v. State, 33 So. 3d 822, 823 (Fla. 4th DCA 2010) (striking
fines imposed under § 775.0835 due to the absence of required
findings). We thus remand with directions to strike $151 from the
battery surcharge amount, leaving only the $201 amount
authorized by § 938.08.

     AFFIRMED in part, REVERSED in part, and REMANDED with
directions.

WOLF, OSTERHAUS, and WINSOR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and David A. Henson, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Daniel Krumbholz,
Assistant Attorney General, Tallahassee, for Appellee.




                                 2